Name: Commission Regulation (EEC) No 336/91 of 12 February 1991 on an extension of the term of validity of certain export licences for common wheat
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  trade policy
 Date Published: nan

 No L 39/18 Official Journal of the European Communities 13 . 2. 91 COMMISSION REGULATION (EEC) No 336/91 of 12 February 1991 on an extension of the term of validity of certain export licences for common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas export licences for common wheat were issued on 16 November 1990 with advance fixing of the refund applicable to exports of common wheat to the Soviet Union ; whereas the term of validity of those licences expires on 31 January 1991 ; whereas failure to effect export by that date entails a loss of the security ; Whereas, because of its size, the whole quantity involved cannot be exported before the expiry of the term of vali ­ dity of the licences owing to the considerable difficulties involved in maritime transport to the Soviet Union ; whereas the Soviet Union is also a major importer of cereals from the Community ; Whereas the quantities in question can no longer be placed in a customs warehouse under satisfactory condi ­ tions on expiry of the term of validity of the licences owing to a lack of immediately available storage capacity ; Whereas, because of the problems likely to be involved in transport to the Soviet Union, exporters who at 23 November 1990 had fixed refunds on exports of common wheat to the Soviet Union obtained, under Commission Regulation (EEC) No 3633/90 (3), an extension of one month in the term of validity ; whereas, it accordingly seems justifiable to permit the same term of validity for exporters who had fixed export refunds at 16 November 1 990 and who are encountering the same problem ; Whereas under these conditions and quite exceptionally the term of validity of licences should be extended by one month on application by the party concerned ; whereas, in order to avoid any undue advantage, provision should however be made that in his application the party concerned should forego the payment of the monthly increases in the export refund provided for in Article 16 (4) of Regulation (EEC) No 2727/75 for the extension period permitted in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 On application by the party concerned, the term of vali ­ dity of export licences for common wheat issued on 16 November 1990 with advance fixing of the refund appli ­ cable to a destination in the Soviet Union shall be extended until 28 February 1991 . Applications for an extension shall only be admissible only if they are lodged no later than two working days after the publication of this Regulation in the Official Journal of the European Communities and if the party concerned foregoes the adjustments in the refund provided for in Article 16 (4) of Regulation (EEC) No 2727/75 for the duration of the extension. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . (3 OJ No L 355, 18 . 12. 1990, p . 10 .